Batchelder, J.,
dissenting: Because I disagree with the court’s holding that umbrella-type policies are not motor vehicle liability policies for the purpose of the uninsured motorist coverage requirement of RSA 264:15, I dissent. A plain reading of RSA 259:61, as well as both the legislative intent that uninsured motorist coverage equal motor vehicle liability coverage and the current practice of the insurance department, as I discuss infra, require that U.S. Fire’s policy provide uninsured motorist coverage to the Wilkinson Estate.
Under the plain language of RSA 259:61, the policy is a motor vehicle liability policy. U.S. Fire’s policy is certainly a policy of liability insurance covering loss caused by the accidental death of, or injury to, any person other than Harvey, or his employees, or *450property damage arising out of the operation of Harvey’s motor vehicles. See RSA 259:61.
Similarly, the policy meets the $25,000 per person, $50,000 per accident and $25,000 total property damage coverage requirements of RSA 259:61. The Hartford business automobile liability insurance policy and the umbrella-type policy, which refers to the Hartford policy, provide coverage sequentially. In essence, the umbrella-type policy provides coverage in the statutorily required amounts through the underlying, referenced business automobile liability insurance policy.
Moreover, I would give more weight to what the court simply notes in passing: the legislature has clearly intended for uninsured motorist coverage to equal motor vehicle liability coverage. I would hold that we give effect to this intention here.
In addition, as cited by the master in his report, Robert Plumb, director of the property and liability insurance division of the New Hampshire Insurance Department, stated in his affidavit that the insurance department has taken the position that the provisions of RSA 264:15 are applicable to umbrella-type policies. While the insurance department’s position is apparently not a formal rule, see RSA 541-A:1, XIII, or a declaratory ruling, see RSA 541-A:1, IV, and, therefore, not entitled to the same weight as if it were either one, see Petition of Daly, 129 N.H. 40, 41, 523 A.2d 52, 53 (1986), we should not turn our backs on an announced policy of the insurance department.
Finally, I note that these umbrella-type policies, which appear to provide catastrophic liability coverage while charging low premiums, actually charge low premiums because they involve a very high deductible; in this case $500,000. I would hold that we affirm the trial court’s ruling that U.S. Fire’s umbrella-type policy provides uninsured motorist coverage in amounts above $500,000, up to $15,000,000.